578 F.2d 565
Mrs. Francis Nell HIGGINBOTHAM, Admx., etc., of Marshall K.Higginbotham, Deceased, etc., et al.,Plaintiffs-Appellees, Cross-Appellants,v.MOBIL OIL CORPORATION et al., Defendants-Appellants,Cross-Appellees.Mrs. Wanda Moore LONG, Admx. of the Estate of DeceasedJoseph C. Long, Jr., etc., Plaintiff-Appellant,v.BELL HELICOPTER CO., etc., Defendant-Appellee.Jeanette LeBlanc NATION, Personal Representative for EllaMenard Nation and Roy Glen Nation, Plaintiffs-Appellants,v.TEXTRON INDUSTRIES, INC., etc., et al., Defendants-Appellees.Mrs. Arline J. SHINN, Individually, etc., et al.,Plaintiffs-Appellants,v.MOBIL OIL CORPORATION and Bell Helicopter, Defendants-Appellees.
No. 74-1275.
United States Court of Appeals,Fifth Circuit.
Aug. 7, 1978.

Before THORNBERRY, GODBOLD, and GEE, Circuit Judges.

BY THE COURT:

1
In accordance with the mandate of the Supreme Court in its Cause No. 76-1726, --- U.S. ----, 98 S.Ct. 2010, 56 L.Ed.2d 581, Mobil Oil Corporation v. Francis Nell Higginbotham, Administratrix of the Estate of Marshall K. Higginbotham, et al., IT IS ORDERED AND ADJUDGED that the judgment of this Court in the above cause is remanded to the United States District Court for further proceedings in conformity with the judgment of the United States Supreme Court.